        Case 1:13-cv-00978-LGF Document 119-3 Filed 11/02/18 Page 1 of 2



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


RAYMOND WIERZBIC,
BERNICE WIERZBIC,
BRIAN WIERZBIC,
ANGELENE WIERZBIC,

                               Plaintiff(s),
v.                                                            Civil Action No. 13-CV-0978


ERIE COUNTY SHERIFF TIMOTHY HOWARD,
DEPUTY ERIE COUNTY SHERIFF MICHAEL HOOCK,
DEPUTY ERIE COUNTY SHERIFF JASON WEISS,
DEPUTY ERIE COUNTY SHERIFF THOMAS WAS,
DEPUTY ERIE COUNTY SHERIFF JAMES FLOWERS,

                               Defendant(s).


                    PROPOSED JUSTIFICATION CHARGE (REVISED)

       A person who enters the property of another with justification cannot be liable for

trespass. New York State Law provides that a law enforcement officer who seeks to serve legal

process has the right to use necessary force to overcome resistance to the service of process or to

place a party who is the subject of that process in possession of the document.

       Taking into consideration all of the circumstances existing at the time and place of the

alleged trespass, if you find that Hoock reasonably remained on the Plaintiffs’ property in an

attempt to ascertain the identities of the people on the property so as to properly effectuate

service, then you will have found that Hoock was justified in his actions and you will find for the

Defendants. If you find that it was not reasonable for Hoock to remain on the property to inquire

as to the identity of the individuals, then he was not justified in his actions and you will find for
       Case 1:13-cv-00978-LGF Document 119-3 Filed 11/02/18 Page 2 of 2



the Plaintiffs. In making your decision, you must take into consideration all of the

circumstances confronting Hoock at the time and place of the incident.

Dated: November 2, 2018


                                                   /s/Jennifer C. Persico
                                                   Jennifer C. Persico, Esq.
                                                   Lippes Mathias Wexler Friedman LLP
                                                   Attorneys for Defendants
                                                   50 Fountain Plaza, Suite 1700
                                                   Buffalo, New York 14202
                                                   Telephone: (716) 853-5100
                                                   E-Mail: jpersico@lippes.com

To:    Paul E. Fallon, Esq.
       Attorney for Plaintiffs
       57 High Park Blvd.
       Amherst, New York 14226
       Telephone: (716) 830-2931
       E-Mail: pfallon6458@gmail.com

       Daire Brian Irwin, Esq.
       Attorney for Plaintiffs
       210 Voorhees Avenue
       Buffalo, New York 14216
       Telephone: (716) 822-7645
       E-mail: dbi59@roadrunner.com
